DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “forming a blocking layer over the hybrid via and within the second trench; forming the barrier metal layer within the second trench after forming the blocking layer; and removing the blocking layer before forming a remainder of the second interconnect structure” recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities:  “iron/cobalt alloys, molybdenum/tantalum alloys” needs to be changed to “iron/cobalt alloy, molybdenum/tantalum alloy”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  “iron/cobalt alloys, molybdenum/tantalum alloys” needs to be changed to “iron/cobalt alloy, molybdenum/tantalum alloy” .  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  “iron/cobalt alloys, molybdenum/tantalum alloys” needs to be changed to “iron/cobalt alloy, molybdenum/tantalum alloy”.  Appropriate correction is required.
The set of claims filed 06/23/22 are incorrectly numbered.  Specifically, there is no claim 26 between new claims 25 and 27. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11, 13-14, 18, 21-25, and 27-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
● Independent claim 9 (and dependent claims 11, 13-14, 18, 21 and 33 dependent therefrom), last 3 lines, the limitations “ the second metal material is selected from the group consisting of: iron/cobalt alloys, molybdenum/tantalum alloys, and combinations thereof” is not supported by the original disclosure.  Specifically,  the paragraph [0045] of the original specification states that “Hybrid via 210 itself can be formed of various materials including metals (e.g. aluminum, copper, cobalt, nickel, tungsten, ruthenium, molybdenum, platinum, palladium, etc.), alloys (copper/zinc alloys, iron/cobalt alloys, molybdenum/tantalum alloys”, but nowhere in the original specification supports the hybrid via “consisting of” iron/cobalt alloys, molybdenum/tantalum alloys, and combinations thereof as claimed.  Furthermore, nowhere in the original disclosure supports the hybrid via “consisting” the “combinations” of iron/cobalt alloys and molybdenum/tantalum alloys as claimed.
● Independent claim 22 (and dependent claims 23-27 and 34 dependent therefrom), last 3 lines, the limitations “ the second metal material is selected from the group consisting of: iron/cobalt alloys, molybdenum/tantalum alloys, and combinations thereof” is not supported by the original disclosure because of the same reasons above.
● Independent claim 28 (and dependent claims 29-32 and 35 dependent therefrom), last 3 lines, the limitations “ the second metal material is selected from the group consisting of: iron/cobalt alloys, molybdenum/tantalum alloys, and combinations thereof” is not supported by the original disclosure because of the same reasons above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13-14, 18, 21-25 and 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2020/0219808) in view of Buckalew et al (US .
Regarding claim 9, Hwang (Fig. 2) discloses a method of fabricating a circuit, the method comprising: forming an insulating layer 200 over a first interconnect structure 112, wherein the first interconnect structure 112 includes a first metal material (i.e., copper, [0034]); forming a trench 210T within the insulating layer; forming a hybrid via 210 within the trench, wherein the hybrid via 210 includes a second metal material ([0043]); and forming a second interconnect structure 410 over the hybrid via, wherein the second interconnect structure 410 includes the first metal material (i.e., Cu, [0043]), such that the hybrid via 210 provides an electrical connection between the first interconnect structure and the second interconnect structure; wherein the first metal material includes copper ([0043]).
Hwang further discloses that the hybrid via 210 may include the second metal material the same as or different from the first metal ([0043]), but Hwang does not disclose the second metal material is selected from the group consisting of: iron/cobalt alloys, molybdenum/tantalum alloys, and combinations thereof.
However, Buckalew (Fig. 1B) teaches a method comprising: forming a first interconnect structure 122 includes a first metal material of copper ([0038]); forming a hybrid via 106 within the trench, wherein the hybrid via includes a second metal material different from the first metal material and selected from cobalt, nickel, iron/cobalt alloys, and combinations thereof ([0047]). Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting metal alloys as claimed. Therefore, it would have been obvious to substitute the metal alloy as claimed for the second metal material of Hwang because of their equivalence for their use in the semiconductor art as the conductive materials (as taught by Buckalew) and the selection of any of these known equivalents to be used as a hybrid via material of Hwang would be an obvious matter of design choice. 
Regarding claims 13-14, Hwang (Fig. 2) further discloses: the trench comprises a first trench 210T, and wherein forming the second interconnect structure comprises: forming additional insulating material 400 over the insulating layer and over the hybrid via, forming a second trench 410T within the additional insulating material, forming a barrier metal layer 411 ([0040]) within the second trench, forming a seed layer (not shown, see [0031] and [0032], “multiple layers”) over the barrier metal layer; and forming a metal filling 412 within the second trench and over the seed layer; forming the trench comprises forming both a first trench 210T and a second trench 410T; forming the hybrid via 210 within the trench comprises forming the hybrid via within the first trench 210T; and forming the second interconnect structure comprises: forming a barrier metal layer 411 within the second trench 410T, forming a seed layer (not shown, see [0031] and [0032], “multiple layers”) over the barrier metal layer, and forming a metal filling 412 within the second trench and over the seed layer.
Regarding claim 22, Hwang (Fig. 2) discloses a method of fabricating a circuit, the method comprising: forming an insulating layer 200 over a first interconnect structure 110, wherein the first interconnect structure includes a first metal material 112 (i.e., copper, [0034]); forming a first trench 210T within the insulating layer; forming a hybrid via 210 within the first trench, wherein the hybrid via 210 includes a second metal material ([0043]); forming additional insulating material 400 over the insulating layer and over the hybrid via; forming a second trench 410T within the additional insulating material; and forming a second interconnect structure 410 within the second trench, wherein the second interconnect structure 410 includes the first metal material (i.e., Cu, [0043]), and wherein the first metal material includes copper.
 Hwang further discloses that the hybrid via 210 may include the second metal material the same as or different from the first metal ([0043]), but Hwang does not disclose the second metal material is selected from the group consisting of: iron/cobalt alloys, molybdenum/tantalum alloys, and combinations thereof.
However, Buckalew (Fig. 1B) teaches a method comprising: forming a first interconnect structure 122 includes a first metal material of copper ([0038]); forming a hybrid via 106 within the trench, wherein the hybrid via includes a second metal material different from the first metal material and selected from cobalt, nickel, iron/cobalt alloys, and combinations thereof ([0047]). Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting metal alloys as claimed. Therefore, it would have been obvious to substitute the metal alloy as claimed for the second metal material of Hwang because of their equivalence for their use in the semiconductor art as the conductive materials (as taught by Buckalew) and the selection of any of these known equivalents to be used as a hybrid via material of Hwang would be an obvious matter of design choice. 
Regarding claims 23-24, Hwang (Fig. 2) further discloses: forming a barrier metal layer 411 ([0040]) within the second trench, forming a seed layer (not shown, see [0031] and [0032], “multiple layers”) over the barrier metal layer, and forming a metal filling 412 within the second trench and over the seed layer, thereby forming the second interconnect structure 410; and the hybrid via 210 is configured to provide an electrical connection between the first interconnect structure and the second interconnect structure.
Regarding claim 28, Hwang (Fig. 2) discloses a method of fabricating a circuit, the method comprising: forming an insulating layer (200, 400) over a first interconnect structure 110, wherein the first interconnect structure includes a first metal material 112 (i.e., Cu, [0034]); forming a first trench 210T and a second trench 410T within the insulating layer; forming a hybrid via 210 within the first trench, wherein the hybrid via 210 includes a second metal material 212 ([0043]); and forming a second interconnect structure 410 over the hybrid via within the second trench, wherein the second interconnect structure 410 includes the first metal material 412 (i.e., Cu, [0043]), wherein the first metal material includes copper.
Hwang further discloses that the hybrid via 210 may include the second metal material the same as or different from the first metal ([0043]), but Hwang does not disclose the second metal material is selected from the group consisting of: iron/cobalt alloys, molybdenum/tantalum alloys, and combinations thereof.
However, Buckalew (Fig. 1B) teaches a method comprising: forming a first interconnect structure 122 includes a first metal material of copper ([0038]); forming a hybrid via 106 within the trench, wherein the hybrid via includes a second metal material different from the first metal material and selected from cobalt, nickel, iron/cobalt alloys, and combinations thereof ([0047]). Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting metal alloys as claimed. Therefore, it would have been obvious to substitute the metal alloy as claimed for the second metal material of Hwang because of their equivalence for their use in the semiconductor art as the conductive materials (as taught by Buckalew) and the selection of any of these known equivalents to be used as a hybrid via material of Hwang would be an obvious matter of design choice. 
Regarding claims 29-30 and 33-35, Hwang (Fig. 2) further discloses: forming a barrier metal layer 411 within the second trench; forming a seed layer (not shown, see [0031] and [0032], “multiple layers”)  over the barrier metal layer, and forming a metal filling 412 within the second trench and over the seed layer, thereby forming the second interconnect structure; the hybrid via 210 is configured to provide an electrical connection between the first interconnect structure and the second interconnect structure; and the barrier metal layer 411 includes a material selected from the group consisting of: tantalum, cobalt, ruthenium, and combinations thereof (corresponding to barrier layer 111, [0032]).
Regarding claims 18, 25 and 31, Buckalew further teaches the forming of the hybrid via 106 using at least one of a physical vapor deposition process, a chemical vapor deposition process, an atomic layer deposition process, or an electrochemical deposition process (Fig. 1B and [0050]).  Accordingly, it would have been obvious to use at least one of the processes as claimed for forming the hybrid via of Hwang because such processes are well-known and commonly used in the art for effectively introducing a metallic material within the via. 
Regarding claims 21, 27 and 32, Hwang does not disclose a height of the hybrid via ranges from 5 angstroms to 100 microns.
However,  it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of the forming the height of the hybrid via within a range as claimed.  Therefore, it would have been obvious to form the hybrid via of Hwang having a height within a range as claimed because the height of the via can be optimized depending upon the width, the conductivity and the material which are desired for the hybrid via.
Claims 9, 21-22, 24, 27-28, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 10,573,593) in view of Pan et al (US 2021/0278360).
  Regarding claim 9, Lin (Fig. 3) discloses a method of fabricating a circuit, the method comprising: forming an insulating layer 24/26 over a first interconnect structure 20, wherein the first interconnect structure 20 includes a first metal material (i.e., Cu, column 3, lines 66-67 through column 4, lines 1-3); forming a trench 32b within the insulating layer; forming a hybrid via 38 within the trench, wherein the hybrid via 38 includes a second metal material (i.e., Co, column 4, lines 41-44) different from the first metal material; and forming a second interconnect structure 40 over the hybrid via, wherein the second interconnect structure 40 includes the first metal material (i.e., Cu, column 5, lines 20-25), such that the hybrid via 38 provides an electrical connection between the first interconnect structure and the second interconnect structure; wherein the first metal material includes copper.
Lin does not disclose the second metal material is selected from the group consisting of: iron/cobalt alloys, molybdenum/tantalum alloys, and combinations thereof.
However, Pan (Fig. 2) teaches a method comprising a hybrid via 223 including a metal material selected from molybdenum/tantalum alloy (i.e., molybdenum, tantalum and alloys thereof, [0044]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting metal alloys as claimed. Therefore, it would have been obvious to substitute the metal alloy as claimed for the second metal material of Lin because of their equivalence for their use in the semiconductor art as the conductive materials and the selection of any of these known equivalents to be used as a hybrid via material of Lin would be an obvious matter of design choice. 
Regarding claim 22, Lin (Fig. 3) discloses a method of fabricating a circuit, the method comprising: forming an insulating layer 24 over a first interconnect structure 20, wherein the first interconnect structure 20 includes a first metal material (i.e., Cu, column 3, lines 66-67 through column 4, lines 1-3); forming a first trench 32b within the insulating layer; forming a hybrid via 38 within the first trench, wherein the hybrid via includes a second metal material (i.e., Co, column 4, lines 41-44) different from the first metal material; forming additional insulating material 26 over the insulating layer and over the hybrid via; forming a second trench within the additional insulating material; and forming a second interconnect structure 40 within the second trench, wherein the second interconnect structure includes the first metal material (i.e., Cu, column 5, lines 20-25), and wherein the first metal material includes copper.
Lin does not disclose the second metal material is selected from the group consisting of: iron/cobalt alloys, molybdenum/tantalum alloys, and combinations thereof.
However, Pan (Fig. 2) teaches a method comprising a hybrid via 223 including a metal material selected from molybdenum/tantalum alloy (i.e., molybdenum, tantalum and alloys thereof, [0044]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting metal alloys as claimed. Therefore, it would have been obvious to substitute the metal alloy as claimed for the second metal material of Lin because of their equivalence for their use in the semiconductor art as the conductive materials and the selection of any of these known equivalents to be used as a hybrid via material of Lin would be an obvious matter of design choice. 
Regarding claim 28, Lin (Fig. 3) discloses a method of fabricating a circuit, the method comprising: forming an insulating layer (24, 26) over a first interconnect structure 20, wherein the first interconnect structure 20 includes a first metal material (i.e., Cu, column 3, lines 66-67 through column 4, lines 1-3); forming a first trench 32b and a second trench within the insulating layer; forming a hybrid via 38 within the first trench, wherein the hybrid via includes a second metal material (i.e., Co, column 4, lines 41-44) different from the first metal material; and forming a second interconnect structure 40 over the hybrid via within the second trench, wherein the second interconnect structure 40 includes the first metal material (i.e., Cu, column 5, lines 20-25), wherein the first metal material includes copper.
Lin does not disclose the second metal material is selected from the group consisting of: iron/cobalt alloys, molybdenum/tantalum alloys, and combinations thereof.
However, Pan (Fig. 2) teaches a method comprising a hybrid via 223 including a metal material selected from molybdenum/tantalum alloy (i.e., molybdenum, tantalum and alloys thereof, [0044]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting metal alloys as claimed. Therefore, it would have been obvious to substitute the metal alloy as claimed for the second metal material of Lin because of their equivalence for their use in the semiconductor art as the conductive materials and the selection of any of these known equivalents to be used as a hybrid via material of Lin would be an obvious matter of design choice. 
Regarding claims 24 and 30, Lin (Fig. 3) further discloses the hybrid via 38 is configured to provide an electrical connection between the first interconnect structure 20 and the second interconnect structure 40.
Regarding claims 21, 27 and 32, Lin does not disclose a height of the hybrid via ranges from 5 angstroms to 100 microns.
However,  it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of the forming the height of the hybrid via within a range as claimed.  Therefore, it would have been obvious to form the hybrid via of Lin having a height within a range as claimed because the height of the via can be optimized depending upon the width, the conductivity and the material which are desired for the hybrid via.
Claims 13-14, 18, 23, 25, 29, 31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al and Pan et al as applied to claim 9, 22 or 28 above, and further in view of Oh et al (US 2019/0051600).
Regarding claims 13-14, 23 and 29, Lin (Fig. 3) further discloses forming additional insulating material 26 over the insulating layer 24 and over the hybrid via 38; forming a second trench within the additional insulating material 26; and forming a metal filling 40 within the second trench.
Lin does not disclose forming a barrier metal layer within the second trench and forming a seed layer over the barrier metal layer before forming the metal filing 40.
However, Oh (Fig. 2) teaches a method comprising forming the second interconnect structure 321 comprises: forming a barrier metal layer 91/92 ([0086]) within the second trench; forming a seed layer 93 ([0086]) over the barrier metal layer; and forming a metal filling 94 within the second trench and over the seed layer.  Accordingly, it would have been obvious to modify the method of Lin by forming a barrier metal layer within the second trench and forming a seed layer over the barrier metal layer before forming the metal filing 40 because as is well known such barrier layer would prevent the metal diffusion and such seed layer would increase the adhesion to the metal filling of the second interconnect structure.
Regarding claims 18, 25, 31 and 33-35, Oh (Fig. 2) further teaches: forming the hybrid via 221comprises forming the hybrid via using at least one of a physical vapor deposition process, a chemical vapor deposition process, an atomic layer deposition process, or an electrochemical deposition process ([0077]); and the barrier metal layer includes a material selected from the group consisting of: tantalum, cobalt, ruthenium, and combinations thereof ([0086]).
Claims 9, 11, 13-14, 18, 21-25 and 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al (US 2019/0019726) in view of Oh et al (US 2019/0051600) and Buckalew et al (US 2017/0243839).
Regarding claim 9, Ryan (Fig. 2H) discloses a method of fabricating a circuit, the method comprising: forming an insulating layer 205; forming a trench within the insulating layer; forming a hybrid via 215 within the trench, wherein the hybrid via includes a second metal material 225 (i.e., “any suitable material which is conductive”, [0015]); and forming a second interconnect structure 260 over the hybrid via, wherein the second interconnect structure 260 includes the first metal material (i.e., Cu, [0023]), such that the hybrid via 215 provides an electrical connection to the first interconnect structure; wherein the first metal material includes copper.
Ryan does not disclose the hybrid via 215 over a first interconnect structure, and the first interconnect structure includes a first metal material of copper.
However, Oh (Fig. 2) teaches a method comprising: a hybrid via 84 over a first interconnect structure 74, and the first interconnect structure 74 includes a first metal material of copper ([0059]) which is the same as the first metal material of the second interconnect structure 94 ([0086]).  Accordingly, it would have been obvious to modify the method of Ryan by forming a first interconnect with the structure as set forth above, in order to provide the electrical connections between the multilevel of the interconnect structures. 
Ryan further discloses that the hybrid via 215 may include the second metal material 225 the same as or different from the first metal ([0022]), but Ryan does not disclose the second metal material is selected from the group consisting of: iron/cobalt alloys, molybdenum/tantalum alloys, and combinations thereof.
However, Buckalew (Fig. 1B) teaches a method comprising: forming a first interconnect structure 122 includes a first metal material of copper ([0038]); forming a hybrid via 106 within the trench, wherein the hybrid via includes a second metal material different from the first metal material and selected from cobalt, nickel, iron/cobalt alloys, and combinations thereof ([0047]). Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting metal alloys as claimed. Therefore, it would have been obvious to substitute the metal alloy as claimed for the second metal material of Ryan because of their equivalence for their use in the semiconductor art as the conductive materials (as taught by Buckalew) and the selection of any of these known equivalents to be used as a hybrid via material of Ryan would be an obvious matter of design choice. 
Regarding claim 11, Ryan further discloses the trench comprises a first trench and the second interconnect structure comprises a barrier metal layer 255 formed within a second trench, the method further comprising: forming a blocking layer 240 over the hybrid via and within the second trench (Fig. 2F); forming the barrier metal layer 255 within the second trench after forming the blocking layer (Fig. 2H); and removing the blocking layer 240 before forming a remainder of the second interconnect structure (Fig. 2G).
Regarding claims 22 and 24, Ryan (Fig. 2H) discloses a method of fabricating a circuit, the method comprising: forming an insulating layer 205; forming a first trench within the insulating layer; forming a hybrid via 215 within the first trench, wherein the hybrid via 215 includes a second metal material 225 (i.e., “any suitable material which is conductive”, [0015]); forming additional insulating material (210, 245) over the insulating layer and over the hybrid via; forming a second trench within the additional insulating material; and forming a second interconnect structure 260 within the second trench, wherein the second interconnect structure 260 includes the first metal material (i.e., Cu, [0023]), and wherein the first metal material includes copper.
Ryan does not disclose the hybrid via 215 over a first interconnect structure, and the first interconnect structure includes a first metal material of copper.
However, Oh (Fig. 2) teaches a method comprising: a hybrid via 84 over a first interconnect structure 74, and the first interconnect structure 74 includes a first metal material of copper ([0059]) which is the same as the first metal material of the second interconnect structure 94 ([0086]).  Accordingly, it would have been obvious to modify the method of Ryan by forming a first interconnect with the structure as set forth above, in order to provide the electrical connections between the multilevel of the interconnect structures. 
Ryan further discloses that the hybrid via 215 may include the second metal material 225 the same as or different from the first metal ([0022]), but Ryan does not disclose the second metal material is selected from the group consisting of: iron/cobalt alloys, molybdenum/tantalum alloys, and combinations thereof.
However, Buckalew (Fig. 1B) teaches a method comprising: forming a first interconnect structure 122 includes a first metal material of copper ([0038]); forming a hybrid via 106 within the trench, wherein the hybrid via includes a second metal material different from the first metal material and selected from cobalt, nickel, iron/cobalt alloys, and combinations thereof ([0047]). Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting metal alloys as claimed. Therefore, it would have been obvious to substitute the metal alloy as claimed for the second metal material of Ryan because of their equivalence for their use in the semiconductor art as the conductive materials (as taught by Buckalew) and the selection of any of these known equivalents to be used as a hybrid via material of Ryan would be an obvious matter of design choice. 
Regarding claims 28 and 30, Bryan (Fig. 2H) discloses a method of fabricating a circuit, the method comprising: forming an insulating layer (205, 260); forming a first trench and a second trench within the insulating layer; forming a hybrid via 215 within the first trench, wherein the hybrid via includes a second metal material 225 (i.e., “any suitable material which is conductive”, [0015]); and forming a second interconnect structure 260 over the hybrid via within the second trench, wherein the second interconnect structure 260 includes the first metal material (i.e., Cu, [0023]), wherein the first metal material includes copper.
Ryan does not disclose the hybrid via 215 over a first interconnect structure, and the first interconnect structure includes a first metal material of copper.
However, Oh (Fig. 2) teaches a method comprising: a hybrid via 84 over a first interconnect structure 74, and the first interconnect structure 74 includes a first metal material of copper ([0059]) which is the same as the first metal material of the second interconnect structure 94 ([0086]).  Accordingly, it would have been obvious to modify the method of Ryan by forming a first interconnect with the structure as set forth above, in order to provide the electrical connections between the multilevel of the interconnect structures. 
Ryan further discloses that the hybrid via 215 may include the second metal material 225 the same as or different from the first metal ([0022]), but Ryan does not disclose the second metal material is selected from the group consisting of: iron/cobalt alloys, molybdenum/tantalum alloys, and combinations thereof.
However, Buckalew (Fig. 1B) teaches a method comprising: forming a first interconnect structure 122 includes a first metal material of copper ([0038]); forming a hybrid via 106 within the trench, wherein the hybrid via includes a second metal material different from the first metal material and selected from cobalt, nickel, iron/cobalt alloys, and combinations thereof ([0047]). Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting metal alloys as claimed. Therefore, it would have been obvious to substitute the metal alloy as claimed for the second metal material of Ryan because of their equivalence for their use in the semiconductor art as the conductive materials (as taught by Buckalew) and the selection of any of these known equivalents to be used as a hybrid via material of Ryan would be an obvious matter of design choice. 
Regarding claims 13-14, 23 and 29, Ryan (Fig. 2H) further discloses: forming the second interconnect structure  260 comprises: forming additional insulating material (210, 245) over the insulating layer and over the hybrid via; forming a second trench within the additional insulating material; forming a barrier metal layer 255  within the second trench; and forming a metal filling 260 within the second trench and over the barrier metal layer.
Ryan does not disclose forming a seed layer over the barrier metal layer.
However, Oh (Fig. 2) teaches a method comprising: forming the second interconnect structure  260 comprises: forming a second trench within the additional insulating material 67, forming a barrier metal layer 91/92 ([0086] within the second trench, forming a seed layer 93 ([0086]) over the barrier metal layer, and forming a metal filling 94 within the second trench and over the seed layer.  Accordingly, it would have been obvious to further modify the method of Ryan by forming a seed layer over the barrier metal layer because it is well known and commonly used in the art for increase the adhesion to the metal filling of the second interconnect structure.
Regarding claim 18, 25, 31 and 33-35, Oh (Fig. 2) further teaches: forming the hybrid via comprises forming the hybrid via using at least one of a physical vapor deposition process, a chemical vapor deposition process, an atomic layer deposition process, or an electrochemical deposition process ([0077]); and the barrier metal layer 91/92 includes a material selected from the group consisting of: tantalum, cobalt, ruthenium, and combinations thereof ([0086]).
Regarding claims 21, 27 and 32, Ryan does not disclose a height of the hybrid via ranges from 5 angstroms to 100 microns.
However,  it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of the forming the height of the hybrid via within a range as claimed.  Therefore, it would have been obvious to form the hybrid via of Ryan having a height within a range as claimed because the height of the via can be optimized depending upon the width, the conductivity and the material which are desired for the hybrid via.
Response to Arguments
Applicant's arguments filed 06/23/22 have been fully considered but they are not persuasive.
Drawing Objections
Applicant argues that the method of forming a blocking layer and removing the blocking layer recited in claim 11 is supported in the original specification.
This argument is not persuasive because the drawings are objected but not the specification. It seems that none of the drawings show the blocking layer of the invention specified in claim 11.

Claims Rejections under 35 U.S.C. § 102 and §103
Applicant’s arguments with respect to independent claims 9, 22 and 28 have been considered but are moot because the new ground of rejection (new references applied, different combinations, etc.) is applied in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817